Title: Hugh Chisholm to Thomas Jefferson, 22 May 1814
From: Chisholm, Hugh
To: Jefferson, Thomas


          Sir  Paplor forrist May 22th 1814
          I have done the plaistring and have begon To Lay the Stone wall myself as you have maid a much Longer stay in albermarle than I Expected—I have been afraid that some accident must have Happened from your delay—if it should be the case I pray you would write amediately the size of the Bilding and the openings
			 and whether I shall Bild the pillers with Circulor Brick or with Squar Bricks the people are all well at Both Places—Exept my Best wishes
          Hugh
            Chisholm
        